DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record specifically challenged in the argument. Applicant’s arguments filed 02/04/2022 regarding claims 1-20 are drawn to amended subject matter and are addressed below.
	Applicant in their remarks states that Cortez discloses a second portion of an outsole in contact with a midsole are the outsole elements (1286) that are directly affixed to the pods (1266C) of the bladder element (1216). Examiner agrees with this assessment. 
Applicant argues the outsole elements (1286) are not affixed to a midsole – much less a midsole exposed in a region between a first fluid filled segment and a second fluid-filled segment of a bladder separately formed from the midsole. Examiner disagrees with this assessment. The present claims do not claim that the bladder is separately formed from the midsole. Further, Applicant’s specification does not disclose these elements are separately formed, but instead, discloses the opposite. Paragraph 0046 of Applicant’s specification provides, in part: “each midsole 202 ... are formed compositely, whereby each is formed of multiple subcomponents. For example, the midsole 202 includes a bladder 206 (emphasis added),” and “the bladder 206 of the midsole 202 (emphasis added).” Fig. 2 of Applicant’s drawings show that bladder element 206 is a part of, and not separately formed from, the midsole 202.  

    PNG
    media_image1.png
    1047
    754
    media_image1.png
    Greyscale

	Therefore, Applicant defines a midsole as including a bladder portion.
	Turning to Cortez, the reference states in paras 0145-0146, in part: “The midsole assembly 1210 with upper 1231 and outsole elements 1286 form an article of footwear 1212” and “Either of the bladder elements 1316 and 1416 can be used in in the midsole assembly 1210 and of FIG. 36” (compare to “of the” in applicant’s specification). 

    PNG
    media_image2.png
    497
    530
    media_image2.png
    Greyscale

	Cortez discloses the midsole includes a bladder. Cortez also discloses the outsole components 1286 are affixed to the pods 1266C of the bladder 1216 of the midsole 1210. Therefore, Cortez still reads on amended claims 1 and 11, as further discussed in the claim rejection section below. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0120263 A1 to Cortez (hereinafter “Cortez”).
	For claim 1, Cortez disclose a sole structure for an article of footwear (sole of footwear 1212), the sole structure comprising: 
a midsole (midsole 1210) extending from a forefoot region of the sole structure to a heel region of the sole structure (see fig. 29); 

    PNG
    media_image3.png
    922
    557
    media_image3.png
    Greyscale

a bladder including a first fluid-filled segment extending along a medial side of the sole structure from the forefoot region to the heel region and a second fluid-filled segment extending along a lateral side of the sole structure from the forefoot region to the heel region (arcuate bladder 1216); and 
an outsole including a first portion extending around a periphery of the bladder (para 0145 and lateral and medial sections of 1286, see fig. 36.)

    PNG
    media_image4.png
    542
    984
    media_image4.png
    Greyscale

 and a second portion spaced apart from the first portion (inner portions of 1286, see fig. 36), the midsole being exposed in a region between the first portion and the second portion (see annotated fig. 36 below) (also see discussion in Response to Arguments above further defining the midsole as including the bladder),

    PNG
    media_image5.png
    592
    604
    media_image5.png
    Greyscale

and between the first fluid-filled segment and the second fluid-filled segment of the bladder in the forefoot region (see annotated fig. 36 below),

    PNG
    media_image6.png
    542
    984
    media_image6.png
    Greyscale

 the second portion disposed in the forefoot region of the sole structure and in contact with the midsole between the first fluid-filled segment and the second fluid-filled segment of the bladder (see figs. 29 and 36) (also see discussion in Response to Arguments above further defining the midsole as including the bladder).  

For claim 2, Cortez discloses the sole structure of Claim 1, wherein the midsole includes a first portion extending from a forefoot region of the sole structure to a heel region of the sole structure and a second portion extending from the forefoot region of the sole structure to the heel region of the sole structure, the first portion of the midsole and the second portion of the midsole being spaced apart from one another in the heel region (see fig. 29 below).  

    PNG
    media_image7.png
    922
    557
    media_image7.png
    Greyscale

For claim 3, Cortez discloses the sole structure of Claim 2, wherein the bladder includes a web area extending between and connecting the first fluid-filled segment and the second fluid-filled segment, the web area extending between and separating the first portion of the midsole and the second portion of the midsole in the heel region (web 1260, see para 0140). 

For claim 4, Cortez discloses the sole structure of Claim 2, wherein the first portion of the midsole and the second portion of the midsole are in contact with one another in the forefoot region of the sole structure (see fig. 29 wherein first and second portions are connected via compressed areas 1262). 

	For claim 5, Cortez discloses the sole structure of Claim 2, wherein the first portion of the midsole is separately formed from the second portion of the midsole (see annotated fig. 29 for claim 2 above).  

	For claim 6, Cortez discloses the sole structure of Claim 1, wherein the first portion of the outsole encircles the second portion of the outsole (see annotated fig. 29 below). 

    PNG
    media_image8.png
    434
    584
    media_image8.png
    Greyscale


For claim 8, Cortez disclose the sole structure of Claim 1, wherein the first portion of the outsole is in contact with the first fluid-filled segment, the second fluid-filled segment, and the midsole (see annotated fig. 36 below). 

    PNG
    media_image9.png
    317
    679
    media_image9.png
    Greyscale


For claim 9, Cortez discloses the sole structure of Claim 8, wherein the first portion of the outsole is in contact with the midsole in the forefoot region of the sole structure (see figs. 29 and 36).  

For claim 10, Cortez discloses an article of footwear incorporating the sole structure of Claim 1 (footwear 1212).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez. 
For claim 11, Cortez discloses a sole structure for an article of footwear (sole of footwear 1212), the sole structure comprising: 
a midsole (midsole 1210) extending from a forefoot region of the sole structure to a heel region of the sole structure (see fig. 29); 

    PNG
    media_image3.png
    922
    557
    media_image3.png
    Greyscale

a bladder including a first fluid-filled segment extending along a medial side of the sole structure from the forefoot region to the heel region and a second fluid-filled segment extending along a lateral side of the sole structure from the forefoot region to the heel region (arcuate bladder 1216); and 

an outsole (1286) including a first portion extending along and in contact with the first fluid-filled segment, a second portion extending along and in contact with the second fluid-filled segment (lateral and medial sections of 1286 in contact to fluid filled portions 1216 through sole layer 1214, see fig. 36 below).

    PNG
    media_image10.png
    324
    635
    media_image10.png
    Greyscale

The above embodiment of Cortez does not specifically disclose: the outsole including a third portion joining the first portion and the second portion and extending along the forefoot region of the sole structure.
However, a separate embodiment of Cortex does teach an outsole comprising a first portion, a second portion, and a third portion joining the first and second portion and extending along the forefoot region of the sole structure (see figs. 23-27). 

    PNG
    media_image11.png
    337
    591
    media_image11.png
    Greyscale

a third portion joining the first and second portion and extending along the forefoot region of the sole structure for purposes of providing increased stability in the forefoot region and providing additional cushioning characteristics at the front of the foot. 
The modified Cortez continues to teach:
a fourth portion joining the first portion and the second portion and extending along the heel region of the sole structure (para 0145), and an interior portion disposed in the forefoot region of the sole structure and between the first fluid-filled segment and the second fluid- filled segment of the bladder (interior portions of 1286, see annotated fig. 36 below),

    PNG
    media_image6.png
    542
    984
    media_image6.png
    Greyscale

the first portion, the second portion, the third portion, and the fourth portion cooperating to define a closed loop (after modification, the first, second, third, and forth portions would define a closed loop, as shown in the separate embodiment in figs. 23-27)

defining an opening, the midsole exposed at the opening between the closed loop and the interior portion and between the first fluid-filled segment and the second fluid-filled segment of the bladder in the forefoot region (see annotated fig. 36 below wherein a portion of the bladder 1216 is exposed between the closed loop and peripheral bladder portions) (also see discussion in Response to Arguments above further defining the midsole as including the bladder),

    PNG
    media_image5.png
    592
    604
    media_image5.png
    Greyscale

the interior portion attached to the midsole between the first fluid-filled segment and the second fluid-filled segment of the bladder in the forefoot region of the sole structure (see fig. 36 wherein the interior outsole portions 1286 are attached to the bladder 1216 of the midsole assembly 1210 at pods 1266C).
  
For claim 15, the modified Cortez does teach the sole structure of Claim 11, wherein the interior portion of the outsole is spaced apart from the first portion, the second portion, the third portion, and the fourth portion (see fig. 36). 

For claim 16, the modified Cortez does teach the sole structure of Claim 11, wherein the midsole is exposed between the interior portion and at least one of the first portion, the second portion, the third portion, and the fourth portion (see discussion for claim 11 above). 

For claim 17, the modified Cortes does teach the sole structure of Claim 11, wherein the third portion of the outsole is attached to the midsole proximate to an anterior end of the sole structure (see fig. 29 wherein the third portion is definable at the anterior end of the sole). 

For claim 18, the modified Cortez does teach the sole structure of Claim 17, wherein the midsole includes a first portion and a second portion, the first portion of the midsole being attached to the second portion of the midsole in the forefoot region and being separated from the second portion of the midsole in the heel region (see fig. 29 wherein first and second portions are connected via compressed areas 1262).  

	For claim 19, the modified Cortez does teach the sole structure of Claim 11, wherein the midsole is formed from a polymeric material and/or the bladder defines an interior void receiving a pressurized fluid (see fig. 36 and paras 0084-0087). 

	For claim 20, the modified Cortez does teach an article of footwear incorporating the sole structure of Claim 11 (footwear 1212). 

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                         

/SHARON M PRANGE/Primary Examiner, Art Unit 3732